Citation Nr: 1503903	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-36 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for intervertebral disc disease, status post lumbar spine laminectomy and fusion surgery with overactive bladder.  

2.  Entitlement to service connection for lumbar spine scar, status post lumbar laminectomy and fusion.

3.  Entitlement to service connection for bilateral lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Houston, Texas.  The Veteran testified before the undersigned at a Board hearing at the RO in March 2013.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

There is competent probative evidence of record which links radiculopathy of the lower extremities, a scar on the back and urological problems to low back pathology.  The question on appeal revolves around whether the current low back pathology was linked to his active duty service.  

Associated with the claims file is evidence that the Veteran was treated on numerous occasions beginning in January 2000 for complaints of back pain.  Diagnoses in service include mechanical low back pain, mechanical low back strain, muscle strain, low back muscle strain, sacral-iliac ligament strain and sacroilitis.  The Board was unable to find a separation examination report.  Post-service, there is medical evidence documenting the presence of complaints of, diagnosis of and treatment for back problems.  The Veteran has provided credible testimony that he has had continuous back problems since his discharge from active duty.  

The only evidence of record which address the etiology of the Veteran's back is the report of a July 2010 VA examination.  The examiner diagnosed post-laminectomy syndrome.  The examiner opined that it was less likely as not that the back pathology was caused by active duty service.  The rationale provided was that the Veteran was seen and had imaging revealing normal lumbar spine images after his discharge from service as late as August 2004 and this evaluation was in conjunction with a motor vehicle accident.  The Board finds that an elaboration of the rationale is required.  It is not apparent to the Board what is the significance of normal X-rays and questions whether other diagnostic tools could have detected back problems which eventually evolved into the intervertebral disc disease.  The examiner did not address the Veteran's credible reports of continuous back problems since active duty.  It further seems the examiner may be linking the current back pathology to a motor vehicle accident.  However, the Veteran provided credible testimony that the motor vehicle accident was minor and the Board notes the medical record pertaining to the motor vehicle accident diagnoses the presence of whiplash injury without fracture but does not include a diagnosis for the low back.  The Board finds a remand is required to request that the examiner who conducted the July 2010 VA examination provide an addendum to the examination report which addresses the Board's concerns.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  Regardless of the Veteran's response, obtain all outstanding VA records of pertinent medical treatment.  

2.  After the above development has been completed to the extent possible, return the claims file to the examiner who conducted the July 2010 VA examination and request that the examiner prepare an addendum which addresses the following:

a).  The examiner must be informed that the Veteran has provided credible reports of continuous back symptomology from the time of discharge to the present and the examiner must indicate whether this changes the etiology opinion.

b).  The examiner must explain the significance of the statement that the Veteran had normal X-ray examinations as late as August 2004 and why this would preclude a determination that the subsequent back pathology, as likely as not, could not be linked to active duty.  

c).  The examiner must be informed that the Veteran provided credible testimony that the post-service motor vehicle accident was minor and whether this changes the outcome of the etiology opinion.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner determines that an opinion would require speculative, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

If the July 2010 VA examiner is not available, the pertinent evidence of record should be made available to and reviewed by another examiner with sufficient expertise who should be requested to provide the required opinions with supporting rationale.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the matters on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Dennis F. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




